The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Jodie Spade (Reg. #: 70,079) on 08/19/2022.
The application has been amended as follows:
1. (Currently Amended) A method, comprising:
obtaining at least two documents, wherein one of the at least two documents comprises a revision different than another of the at least two documents;
identifying, within each of the at least two documents, processing units corresponding to contextually-related and positionally-connected groups of textual conceptual units, wherein the identifying comprises assigning each of the processing units to a category type and labelling each of the processing units with the category type;
assigning at least a subset of the identified processing units to a category type corresponding to a topic of a given portion, wherein the assigning comprises (i) generating a semantic tag for each of the identified processing units in the subset and (ii) tagging each of the identified processing units in the subset with the semantic tag, wherein the semantic tag corresponds to a label of the category type for and identifies a topic of a given of the identified processing units; 
enriching the at least a subset of the identified processing units with custom attributes, wherein the custom attributes define areas of focus of change that correspond to processing units having changes that are to be identified as differences, wherein the custom attributes are defined in a dictionary form; and
determining changes between the at least two documents, wherein the determining comprises (iii) aligning, utilizing rules learned using a classifier, given processing units across the at least two documents based upon a relationship between the given processing units across the at least two documents, (iv) for given processing units across the at least two documents having a custom attribute, identifying a change as a change and for given processing units across the at least two documents not having an associated custom attribute, identifying semantic differences between the aligned processing units, and (v) identifying any remaining unaligned processing units, wherein the aligning comprises identifying given processing units across the at least two documents having a same semantic tag, wherein changes between the at least two documents corresponding to changes not related to a target category are indicated as no change.
2. (Cancelled)
3. (Original) The method of claim 1, comprising receiving, from a user, a query requesting identification of a change between the at least two documents related to a particular category type of interest.
4. (Original) The method of claim 3, wherein the identifying is performed responsive to receiving the user query.
5. (Original) The method of claim 3, wherein the generating a semantic tag is based upon terms included in the received query.
6. (Original) The method of claim 3, comprising providing, responsive to the determining a change, a natural language identification of a change corresponding to the user query.
7. (Cancelled) 
8. (Currently Amended) The method of claim 1, comprising learning alignment rules by generating a decision tree classifier that is trained utilizing supervised data comprising a training set of (i) portions and (ii) a change status of the processing units; and
wherein the defined rules are used in aligning the processing units across the at least two documents.
9. (Original) The method of claim 1, comprising providing an explanation of the determined changes, the explanation identifying a rule used to determine a change.
10. (Currently Amended) The method of claim 1, wherein the unaligned processing units are identified as at least one of: added processing units and removed processing units; and wherein
the aligned processing units having semantic differences are identified as differences.
11. (Currently Amended) An apparatus, comprising:
at least one processor; and
a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
computer readable program code configured to obtain at least two documents, wherein one of the at least two documents comprises a revision different than another of the at least two documents;
computer readable program code configured to identify, within each of the at least two documents, processing units corresponding to contextually-related and positionally-connected groups of textual s, wherein the identifying comprises assigning each of the processing units to a category type and labelling each of the processing units with the category type;
computer readable program code configured to assign at least a subset of the identified processing units to a category type corresponding to a topic of a given portion, wherein the assigning comprises (i) generating a semantic tag for each of the identified processing units in the subset and (ii) tagging each of the identified processing units in the subset with the semantic tag, wherein the semantic tag corresponds to a label of the category type for and identifies a topic of a given of the identified processing units; 
computer readable program code configured to enrich the at least a subset of the identified processing units with custom attributes, wherein the custom attributes define areas of focus of change that correspond to processing units having changes that are to be identified as differences, wherein the custom attributes are defined in a dictionary form; and
computer readable program code configured to determine changes between the at least two documents, wherein the determining comprises (iii) aligning, utilizing rules learned using a classifier, given processing units across the at least two documents based upon a relationship between the given processing units across the at least two documents, (iv) for given processing units across the at least two documents having a custom attribute, identifying a change as a change and for given processing units across the at least two documents not having an associated custom attribute, identifying semantic differences between the aligned processing units, and (v) identifying any remaining unaligned processing units, wherein the aligning comprises identifying given processing units across the at least two documents having a same semantic tag, wherein changes between the at least two documents corresponding to changes not related to a target category are indicated as no change.
12. (Currently Amended) A computer program product, comprising:
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising:
computer readable program code configured to obtain at least two documents, wherein one of the at least two documents comprises a revision different than another of the at least two documents;
computer readable program code configured to identify, within each of the at least two documents, processing units corresponding to contextually-related and positionally-connected groups of textual s, wherein the identifying comprises assigning each of the processing units to a category type and labelling each of the processing units with the category type;
computer readable program code configured to assign at least a subset of the identified processing units to a category type corresponding to a topic of a given portion, wherein the assigning comprises (i) generating a semantic tag for each of the identified processing units in the subset and (ii) tagging each of the identified processing units in the subset with the semantic tag, wherein the semantic tag corresponds to a label of the category type for and identifies a topic of a given of the identified processing units; 
computer readable program code configured to enrich the at least a subset of the identified processing units with custom attributes, wherein the custom attributes define areas of focus of change that correspond to processing units having changes that are to be identified as differences, wherein the custom attributes are defined in a dictionary form; and
computer readable program code configured to determine changes between the at least two documents, wherein the determining comprises (iii) aligning, utilizing rules learned using a classifier, given processing units across the at least two documents based upon a relationship between the given processing units across the at least two documents, (iv) for given processing units across the at least two documents having a custom attribute, identifying a change as a change and for given processing units across the at least two documents not having an associated custom attribute, identifying semantic differences between the aligned processing units, and (v) identifying any remaining unaligned processing units, wherein the aligning comprises identifying given processing units across the at least two documents having a same semantic tag, wherein changes between the at least two documents corresponding to changes not related to a target category are indicated as no change.
13. (Cancelled)
14. (Original) The computer program product of claim 12, comprising receiving, from a user, a query requesting identification of a change between the at least two documents related to a particular category type of interest.
15. (Original) The computer program product of claim 14, comprising providing, responsive to the determining a change, a natural language identification of a change corresponding to the user query.
16. (Cancelled)
17. (Currently Amended) The computer program product of claim 12, comprising learning alignment rules by generating a decision tree classifier that is trained utilizing supervised data comprising a training set of (i) processing units and (ii) a change status of the processing units; and
wherein the defined rules are used in aligning the processing units across the at least two documents.
18. (Original) The computer program product of claim 12, comprising providing an explanation of the determined changes, the explanation identifying a rule used to determine a change.
19. (Currently Amended) The computer program product of claim 12, wherein the unaligned processing units are identified as at least one of: added processing units and removed processing units; and wherein
the aligned processing units having semantic differences are identified as differences.
20. (Cancelled)
Allowable Subject Matter
Reasons for Allowance
Claims 1, 3-6, 8-12, 14, 15, and 17-19 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, examiner’s amendment to the claims based on the interview dated 08/19/2022 overcame the prior art of record found before hence the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159